10/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0527



                                 No. DA 19-0527

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MARCIAL MEJIA JR.,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including November 18, 2020, within which to prepare, serve, and file its

response brief.




CMF                                                                  Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         October 15 2020